     Case 1:19-cv-03843-WMR Document 163 Filed 01/27/20 Page 1 of 4



            IN THE UNITED STATES DISTRICT COURT
           FOR THE I\ORTHERN DISTRICT OF GEORGIA
                      ATLAI{TA DIVISION
JANE DOE 3,

          Plaintiff,

V


RED ROOF INNS, INC., VARAHI
HOTEL, LLC, FMW RRI NC, LLC,
WESTMONT HOSPITALITY
GROUP, INC., Rzu III, LLC, ,
WYT.{DHAM HOTELS & RESORTS,
INC., MICROTEL INNS AND                      Civil Action No.
SUITES FRANCHISING, INC.,                    1:19-cv-03843
KUZZINS BUFORD, LLC, 20 14 SE
OWNER s-EMORY, LLC, LAXMI
DRUID HILLS HOTEL, LLC, JHM
HOTELS MANAGEMENT, INIC.,
AURO HOTELS MANAGEMENT,                      JURY TzuAL DEMANDED,
LLC, HILTON FRANICHISE                       Pursuant to Fed. R. Civ. P. 38
HOLDINGS, LLC, HILTON
DOMESTIC OPERATING
COMPANY, INC., HILTON
WORLDWIDE HOLDINGS, INC., 42
HOTEL CUMBERLAND LLC,
ENCORE CUMBERLAND LLC,
EXTENDED STAY AMEzuCA, INC.,
ESA MANAGEMENT, LLC, ESA P
PORTFOLIO, LLC, F/IIA BREÆSA P
PORTFOLIO, LLC, ESA P
PORTFOLIO OPERATING LESSE,E,
LLC and JOHN DOES 1-10.

                 Defendants
           Case 1:19-cv-03843-WMR Document 163 Filed 01/27/20 Page 2 of 4



    DBFEN{DANT 42 HOTBL CUMB BRLANDO LLCOS
                                           MOTION TO DISMISS


            COMES NOÏV Defendant 42Hotel Cumberland LLC (,,this
                                                                Defendant,,),

   and pursuant to Fed. R. Civ.             P. r2(b)(6),hereby respectfully requests that the Court

  grant a dismissal in its favor.

           To avoid duplication and repetition, this Defendant adopts
                                                                      the arguments
  made by the other Defendants in this matter in their respective
                                                                  dispositive motions
  and brieß fDocs. 12s,145,               rsr, r52,153,        155, and 156] to the fullesr extent

  applicable to the claims against this Defendant. With the
                                                            exception of the Counts

 being numbered differently, the arguments and defenses
                                                        raised by the other

 Defendants coilectively apply to the claims asserted against
                                                              this Defendant, and for

 the reasons set forth at length by the other Defendants,
                                                          the claims against this

 Defendant should similarly be dismissed.r

          Respectfully submitted this 27th day of January 2020.

                                                        H¡,wrrns panNnr,r, & younc                    LLP


                                                       /s/ Matthew F. Bary

                                                       Matthew F. Ban
                                                       Georgia Bar No. 039481



l This Defendant
                 only recently received notice of this action, via certified mail. Defendant
                                                                                                 has answered the
complaint (raising improper service as an affirmative defense) within
                                                                          2i. days of receipt of the complaint.
DefendantisnowawarethatthecourtpreviouslysetadeadlineforfilingMotionstoDismissofJanuary
                                                                                                               20,zo2o,
and so Defendant has filed this Mot¡on as soon as possible
                                                             following notice of the suit.

                                                           2
     Case 1:19-cv-03843-WMR Document 163 Filed 01/27/20 Page 3 of 4



                                  Counsel   þr
                                            Defendant 42 Hotel
                                  Cumberland, LLC
303 Peachtree Street, N.E.
Suite 4000
Atlanta, Georgia 30308-3243
T: 404-614-7400
F:404-614-7500
Email: mbarr@hpylaw.com




                                   J
           Case 1:19-cv-03843-WMR Document 163 Filed 01/27/20 Page 4 of 4




                            CERTIFICA           OF SERVICB

           This is to certiff that on the 27rh day of January 2020, the foregoing

DEFEI\DANT 42 HOTEL CUMBERLAND, LLCOS MOTION TO DISMISS

was filed with the Clerk of Court using the EM/ECF system which      will   send e-mail

notification to all counsel of record for this matter.

                                         HrwrrNS     PARNELL   & YouNG LLP

                                         /s/ Matthew F, Barr

                                         Matthew F. Barr
                                         Georgia Bar No. 039481

                                         Counsel   þr Defendant 42 Hotel
                                         Cumberland, LLC
303 Peachtree Street, N.E.
Suite 4000
Atlanta, Georgia 30308-3243
T: 404-614-7400
F: 404-614-7500
Email : mbarr@hpylaw.com




                                            4

ilvlanage 12836983v.1
